DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2018/0114049).

Regarding claim 1, Chen teaches a sensing device (Fig 1; Fig 5), comprising: a sensing circuit (130; Fig 1; Fig 5); a conductive line (see illustrated Fig 5 below), electrically connected to the sensing circuit (Fig 5); and a sampling circuit (140; Fig 1; Fig 5), electrically connected to the conductive line (Fig 5), wherein the sampling circuit comprises a first capacitor (C1; Fig 5), a first thin film transistor (141; Fig 5), and a second thin film transistor (146; Fig 5), a first terminal of the first thin film transistor (see illustrated Fig 5 below) is electrically connected to a first terminal of the first capacitor (Fig 5), a first terminal of the second thin film transistor (see illustrated Fig 5 below) is electrically connected to a second terminal of the first capacitor (Fig 5 shows C1, C2 and 146 are connected in series, thus providing the claimed electrical connection), a second terminal of the first thin film transistor (see illustrated Fig 5 below) is electrically connected to the conductive line (see illustrated Fig 5 below), and a second terminal of the second thin film transistor (see illustrated Fig 5 below) is electrically connected to a ground terminal (see illustrated Fig 5 below).

    PNG
    media_image1.png
    556
    741
    media_image1.png
    Greyscale


Regarding claim 2, Chen teaches the sensing device according to claim 1, wherein the sensing device is a fingerprint recognition device (para [0017] FIG. 1 is a schematic circuit block diagram illustrating a fingerprint sensor device 100 ).

Regarding claim 10, Chen teaches the sensing device according to claim 1, wherein a gate terminal of the first thin film transistor receives a first control signal (Fig 5; para [0026] Control terminals of the first sampling switch 141 and the integrating switch 145 are controlled by a first clock signal ϕ1), and a gate terminal of the second thin film transistor receives a second control signal (Fig 5; para [0026] Control terminals of the second sampling switch 142, the reset switch 144 and the reference voltage switch 146 are controlled by a second clock signal ϕ2.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2018/0114049) in view of Chang et al. (2021/0192168).

Regarding claim 11, Chen teaches the sensing device as explained for claim 1 above. Chen fails to teach further comprising a multiplexer, and the multiplexer is electrically connected between the sensing circuit and the sampling circuit; as claimed.
Chang teaches a sensing device comprising a sensing circuit (150; Fig 1; Fig 3), a sampling circuit (120; Fig 3) and a multiplexer (122; Fig 3); and the multiplexer is electrically connected between the sensing circuit and the sampling circuit (Fig 3; para [0030] FIG. 3 is a schematic circuit block diagram illustrating the fingerprint sensing control circuit 120 according to an embodiment of the invention. A touch panel 150 illustrated in FIG. 3 may be inferred with reference to the description related to the touch panel 150 illustrated in FIG. 2 and thus, will not be repeated. Referring to FIG. 1 and FIG. 3, the fingerprint sensing control circuit 120 includes a control circuit 121 and a readout circuit 123. The touch panel 150 includes one or more sensing groups extending in a column direction, for example, sensing groups SN_1 and SN_2 illustrated in FIG. 3. Each of the sensing groups includes one or more sensing lines. A multiplexer circuit 122 is coupled to the sensing groups of the touch panel 150. The fingerprint readout circuit 123 is coupled to the multiplexer circuit 122. Based on a design requirement, the multiplexer circuit 122 may be disposed on the touch panel 150. In other embodiments, the multiplexer circuit 122 may be disposed in the fingerprint sensing control circuit 120).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the circuit of Chen with providing multiplex as taught by Chang, because this will provide mechanism to turn one signal path for one of more sensing groups depending on the touch and sense the fingerprint in those regions.

Regarding claim 13, Chen further teaches the sensing device according to claim 11, further comprising a readout circuit (150; Fig 5), and the readout circuit is electrically connected to the sampling circuit (Fig 5; para [0026] An output terminal of the amplifier 143 is coupled to the determination circuit 150 to provide the difference value of the sampling results.).

Allowable Subject Matter
Claims 3-9, 12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 3, prior art of record fails to teach the following claim limitations of “wherein the sensing circuit comprises: a third thin film transistor, wherein a first terminal of the third thin film transistor receives a first voltage; a sensing element, wherein a first terminal of the sensing element is electrically connected to a second terminal of the third thin film transistor, and a second terminal of the sensing element receives a second voltage; a fourth thin film transistor, wherein a gate terminal of the fourth thin film transistor is electrically connected to the second terminal of the third thin film transistor, and a first terminal of the fourth thin film transistor receives a third voltage; and a fifth thin film transistor, wherein a first terminal of the fifth thin film transistor is electrically connected to a second terminal of the fourth thin film transistor, and a second terminal of the fifth thin film transistor is electrically connected to the conductive line.”; in combination with all other claim limitations. Regarding claim 12, prior art of record fails to teach the following claim limitations of “wherein the multiplexer comprises: a second resistor, wherein a first terminal of the second resistor is electrically connected to the conductive line; a third capacitor, wherein a first terminal of the third capacitor is electrically connected to a second terminal of the second resistor, and a second terminal of the third capacitor is electrically connected to ground terminal; and a seventh thin film transistor, wherein a first terminal of the seventh thin film transistor is electrically connected to the second terminal of the second resistor, and a second terminal of the seventh thin film transistor is electrically connected to the sampling circuit”; in combination with all other claim limitations. Regarding claim 14, prior art of record fails to teach the following claim limitations of “wherein the readout circuit comprises: a fourth capacitor, wherein a first terminal of the fourth capacitor is electrically connected to the sampling circuit, and a second terminal of the fourth capacitor is electrically connected to the ground terminal; and a first operation amplifier, wherein an input terminal of the first operation amplifier is electrically connected to the first terminal of the fourth capacitor, and an output terminal of the first operation amplifier generates a readout signal.”; in combination with all other claim limitations. Regarding claim 15, prior art of record fails to teach the following claim limitations of “…the sampling circuit is electrically connected between the sensing circuit and the multiplexer.”; in combination with all other claim limitations. Regarding claim 19, prior art of record fails to teach the following claim limitations of “a current source circuit, wherein the current source circuit is electrically connected between the conductive line and the sampling circuit.”; in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623